Opinion by
Henderson, J.,
The appellant presents two propositions for our consideration: (1) that the plaintiff has not made out a case of negligence; (2) that if negligence existed it was not the default of the defendant. The plaintiffs bought tickets from the defendant at its office in Philadelphia, on Sunday, May 6, 1906, for an excursion trip to Valley Falls and return. After having spent the principal part of the day at that place they came to the station and waited for the return train to Philadelphia. They were standing on the platform from two to four feet away from the side of the train as it stopped at the station. One of the trainmen signaled to the passengers to enter the cars, whereupon Mr. and Mrs. Beamer proceeded to the end of one of the cars. While so walking Mrs. Beamer fell and received the injury of which she complains. The substance of her testimony as to the accident is that a plank in the platform gave way when she was approaching the car steps causing her to fall heavily. She thus describes the occurrence: “Q. As you were following your husband and walking parallel with the train, what happened to you? A. I was walking along and my right foot, I felt something give under my right foot, and I heard the crack, and I fell headlong, that is at full length along the platform. Q. What became of your foot? A. It went down into this opening. Q. How deep would you think? A. I couldn’t say how deep it went down, enough to throw me — enough to catch my toe and throw me. Q. Why do you say something gave way? A. I felt it give way under me. ... Q. At the time you went into this hole did you hear any sound in addition to the falling? A. Yes, sir; I heard the crack. Q. What was the sound like; it sounded like what happening? A. As though the board broke under me.” The accident occurred at the south end of the train shed and the husband of the plaintiff testified that he examined the platform on the next Tuesday forenoon and found a rotten and broken down plank at the place where he believed his wife fell. He also stated *218that the board next to it was rotten. The entire platform he said “did not look any too good;” that “it seemed pretty much all over the platform the same;” that “the boards were well worn and rotted by the weather.” There was a direct contradiction of this evidence by the defendant’s witnesses, but the testimony raised a question of fact as to the breaking of the platform which must necessarily have been submitted to the jury. That the relation of passenger and carrier existed at the time the plaintiff was hurt is made clear by all of the evidence. Her ticket entitled her to transportation to the city; the place where the accident occurred was that appointed by the railroad conipany for receiving and discharging passengers, the platform was used as an accessory to the carriage of passengers and to facilitate their entry and departure to and from the trains and Mrs. Beamer was in the very act of getting onto the car when she was hurt. If the accident occurred because of the breaking of the platform and because it was in bad condition from age and decay a prima facie case of negligence was established and the duty is cast on the railway company of rebutting it. In Gillis v. Penna. R. R. Co., 59 Pa. 129, 143, Mr. Justice Sharswood, speaking of the obligation of a railroad company to maintain its station platform with reference to passengers said: “As to all such persons to whom they stood in such a relation as required care on their part, they were bound to have the structure strong enough to bear all who could stand on it.” It is not only the duty of the company to safely carry the passenger but to provide a safe place for entering the car and alighting therefrom if in the exercise of the highest degree of care it could be done: Laing v. Colder, 8 Pa. 479; Leggett v. R. R. Co., 143 Pa. 39; Bernhardt v. R. R. Co., 159 Pa. 360; Rothchild v. R. R. Co., 163 Pa. 49; Ill. Cent. R. R. Co. v. Treat, 179 Ill. 576; Warren v. Fitchburg R. R. Co., 90 Mass. 227; Exton v. Cent. R. R. Co., 63 N. J. L. 356; Warner v. R. R. Co., 168 U. S. 339; Hulbert v. N. Y. Cent. R. R. Co., 40 N. Y. 145; Keefe v, Boston & Albany R. R. Co., 142 *219Mass. 251; 4 Elliott on Railroads, sec. 1587. But if it were otherwise and the burden still rested on the plaintiff the evidence presented in support of the action is sufficient to take the case to the jury. It was given by witnesses apparently candid; the facts alleged are not at all incredible and it is admitted that an accident occurred from some cause. A jury might conclude from the testimony that the platform was insecure and that the accident occurred as set forth in the statement of claim. Irrespective of the presumption, therefore, the verdict could be sustained under the evidence, for the case was very clearly and fairly presented to the jury by the learned trial judge on the issue of fact in the following instructions: “If you find that the cause of Mrs. Beamer’s fall was the breaking of a board, and you are of the opinion that that board was in a defective condition which a proper inspection would have revealed to the defendant so that it could have been removed and all danger from its existence have been averted, and you think that the defendant failed in its duty of using the greatest care to secure the safe condition of the platform at Valley Falls station for the use of its passengers, your verdict may be in favor of the plaintiffs.”
The second position of the defendant is that the judgment cannot be sustained because the accident occurred at the station of another railroad company. The tickets which the plaintiffs bought were in the -following form:
“Joint Ticket
Philadelphia & Reading Railway Co.
The Phila., Newtown & N. Y. R. R. Co.
Two-Day Excursion Ticket
Philadelphia (Reading Terminal) to Valley Falls, Pa.
Subject to conditions named in contract, and void if detached therefrom,”
*220The return coupon was in the following form:
“Joint Ticket
Philadelphia & Reading Railway Co.
The Phila., Newtown & N. Y. R. R. Co.
Two-Day Excursion Ticket
Good for One Continuous Passage
Valley Falls, Pa., to Philadelphia
(Reading Terminal).”
The ticket also contained a limitation as to time and liability for baggage. It bore the name of the general passenger agent of the defendant company. The evidence does not show where was the end of the defendant’s line and the connecting terminus of the second company. The train was made up of the defendant’s locomotive and cars and was operated by its employees. No notice other than that which appears on the ticket was given to the plaintiffs that the line was not under control of the defendant to the plaintiffs’ destination. The form of the ticket and the manner in which the business was conducted shows that the two railroad companies jointly undertook the transportation and in that case they may be treated as joint contractors and each, is liable for the entire transportation. It is not the case of a sale of a coupon ticket for a through trip over connecting roads where from the form of the contract it is apparent that the understanding was that each company assumed responsibility only for the passage over its own line. The defendant’s obligation was a joint one with the connecting road to carry the passengers to their destination and return them to Philadelphia. Where the defendant, therefore, through some arrangement not disclosed in the case operates its road in a contract relation with another company by which the safety of its own passengers may be affected it makes the other company its agent in this respect and is responsible for any failure of such agent with reference to the contract of carriage: Murray v. Lehigh Valley R. R. Co., 66 Conn. 512; Wylde v. Nor. R. R. Co., *22114 Abbott’s Prac. (N. S.), 213; C. & A. R. R. Co. v. Dumser, 161 Ill. 190; McElroy v. R. R. Corp., 58 Mass. 400; 2 Redfield’s Railways, 277. The tickets sold by the defendant were for a continuous trip to the destination. No stop-over was allowed. In such case the company contracting to carry is the principal and the connecting carrier is the agent of the carrier selling the ticket for the purpose of carrying out the contract of transportation and the company selling the ticket is liable for any fault of the connecting carrier or its servants: 6 Cyc. 573. As there were no subdivisions of the trip and nothing to put the plaintiffs on notice that they were to look to any other company than the defendant for the performance of the contract the defendant made itself liable for the safe carriage of the plaintiffs to Valley Falls and back to Philadelphia. There was other evidence than the ticket issued tending to show that the defendant had established and advertised a time-table for the operation of cars between Philadelphia and Valley Falls and that its employees, motive power and cars were used in that service and even if no joint tickets had been issued the evidence would justify the conclusion that the train was operated by the defendant company. The defendant was hable for the condition of the cars, tracks and appliances used in performing the contract assumed and the learned trial judge was not in error in refusing to admit the evidence specified in the first, second and third assignments relating to this branch of the case. We do not find any reason justifying a reversal.
The judgment is affirmed.